130 Cal.Rptr.2d 656 (2003)
63 P.3d 215
James PANTHER, Plaintiff and Appellant,
v.
William K. PARK et al., Defendants and Respondents.
and related actions
No. S110025.
Supreme Court of California, En Banc.
January 15, 2003.
The above-entitled review is hereby transferred to the Court of Appeal, Fourth Appellate District, Division One, with directions to vacate its decision and the dismiss the petition for writ of mandate pursuant to written request of counsel for petitioner below.
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, BROWN, and MORENO, JJ, concur.